 

Exhibit 10.21

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

 

1

2

2. AMENDMENT/MODIFICATION NO.

0002

3. EFFECTIVE DATE

See Block 16C

4. REQUISITION/PURCHASE REQ. NO.

OS145932

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

ASPR-BARDA

7. ADMINISTERED BY (If other than item 6)

CODE

ASPR-BARDA01

 

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington  DC  20201

 

 

ASPR-BARDA

330 Independence Ave, SW, Rm G644

Washington DC  20201

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,

State, and Zip Code)

CYTORI THERAPEUTICS, INC 1386447

CYTORI THERAPEUTICS, INC. 3020

3020 CALLAN RD

SAN DIEGO CA 921211109

 

(x)

9A. AMENDMENT OF SOLICITATION NO.

 

 

9B. DATED (SEE ITEM 11)

x

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201200008C

 

10B. DATED (SEE ITEM 13)

09/28/2012

CODE:     1386447

FACILITY CODE

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers

    ☐ is extended,       ☐ is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning   ________   copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)                     Net
Increase:                                                                        
$1,999,319.00

..2015.1992015.25106

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF

 

☒

D. OTHER (Specify type of modification and authority)

FAR 52.243-2 Alternate 1 (APR 1987) Changes – cost – reimbursement and Mutual
agreement of  the parties

E. IMPORTANT: Contractor     ☐  is not,     ☒    is required to sign this
document and return             2            copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

Tax ID Number : 33-0827593

DUNS Number : 111029179

Proof of Concept for Use of the  Celution System as a Medical Countermeasure for
Thermal Burn

 

The purpose of this modification is to add supplemental funding in the amount of
$1,999,319 to Option 1 of the contract. The Period of Performance remains
unchanged.

 

See Attached.

 

Delivery: 11/28/2014

Delivery Location Code: HHS/OS/ASPR

Continued…

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

THOMAS P. HASTINGS

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

 

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

                                                

 

 

                                                       

 

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

NSN 7540-01-152-8070

Previous edition unusable

 

 

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

 

 

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201200008C/0002

PAGE

OF

2

2

NAME OF OFFEROR OR CONTRACTOR

CYTORI THERAPEUTICS, INC 1386447

 

 

 

 

ITEM NO

(A)

SUPPLIES / SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHS/OS/ASPR

200 C St SW

WASHINGTON DC 20201 US

 

 

 

Appr. Yr.: 2015 CAN: 1992015 Object Class: 25106

FOB: Destination

Period of Performance : 09/28/2012 to 09/27/2016

 

Add Item 3 as follows:

 

ASPR-15-00857 – Cytori Therapeutics Inc

supplemental funds to Option 1 HHSO10020120008C

Obligated Amount : $1,999,319.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,999,319.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN 7540-01-152-8067

 

 

 

 

OPTIONAL FORM 336 (4-86)

Sponsored by GSA

FAR (48 CFR) 53.110

 

 

 

 

--------------------------------------------------------------------------------

 

Beginning with the effective date of this modification, the below portions of
contract HHSO100201200008C between the Government and Contractor are modified as
follows:

1.

ARTICLE B.2., ESTIMATED COST AND FIXED FEE, is hereby deleted in its entirely
and replaced with the following

a. The total estimated cost of the base performance segment is $4,356,912.

b. The total fixed fee for the base performance segment is $326,768. The fixed
fee shall be paid subject to Allowable Cost and Payment and Fixed Fee Clauses.

c. The total amount of the base performance segment, CLIN 0001, represented by
the sum of the total estimated cost plus fixed fee is $4,683,680.

d. It is estimated that the amount currently allotted will cover performance of
the base performance segment through 27 September 2014.

e. The total estimated cost of the Option 1 (CLIN 0002) performance segment is
increased by $1,859,832, from $11,238,078 to $13,097,910.

f. The total fixed fee for the Option 1 (CLIN 0002) performance segment is
increased by $139,487, from $842,856 to $982,343. The fixed fee shall be paid
subject to Allowable Cost and Payment and Fixed Fee Clauses.

g. The total amount of the Option 1 (CLIN 0002) performance segment, represented
by the sum of the total estimated cost plus fixed fee, is increased by
$1,999,319, from $12,080,934 to $14,080,253.

h. It is estimated that the amount currently allotted will cover the Option 1
(CLIN 0002) performance segment through 27 September 2016.

i. The Contractor shall maintain records of all contract costs and such records
shall be subject to the Audit and Records-Negotiation and Final Decisions on
Audit Findings clauses of the General Clauses.

 

CLIN/

Option

 

Estimated

Period of

Performance

 

Supplies/Services

 

Total

Estimated

Cost

 

Fixed

Fee

 

Total Est.

Cost Plus

Fixed Fee

0001

 

28 Sept 2012 through 27 Sept 2014

 

Studies needed to demonstrate proof-of-concept for use of the Celution
System as a medical countermeasure for combined injury involving thermal burn
and radiation exposure.

Reports and Other Data Deliverables

 

$4,356,912

 

$326,768

 

$4,683,680

0002/1

 

18 Aug 2014

Through

27 Sept 2016 (unchanged)

 

Research and development, regulatory, clinical, and other tasks required for
initiation of a Pilot Clinical Trial of the Celution System in thermal burn
injury.

Reports and Other Data Deliverables

 

$13,097,910

 

$982,343

 

$14,080,253

 

2.

SECTION C – DESCRIPTION/SPECIFICATIONS/STATEMENT OF WORK, ARTICLE C.1.,
STATEMENT OF WORK, is hereby deleted and replaced with the following

Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities not otherwise provided by the Government as needed to perform the
Statement of Work dated November 25, 2014, set forth in SECTION J-List of
Attachments, attached hereto and made a part of the contract.  

 

--------------------------------------------------------------------------------

 

3.

ARTICLE F.2., DELIVERABLES, is hereby deleted in its entirety and replaced with
the following:

Successful performance of the final contract shall be deemed to occur upon
performance of the work set forth in the Statement of Work dated 25 November,
2014 set forth in SECTION J-List of Attachments of this contract and upon
delivery and acceptance, as required by the Statement of Work, by the
Contracting Officer, or the duly authorized representative, of the following
items in accordance with the stated delivery schedule:

The items specified below as described in the REPORTING REQUIREMENTS Article in
SECTION C of this contract and the Statement of Work dated 25 November 2014 set
forth in SECTION J-List of Attachments will be required to be delivered F.O.B.
Destination as set forth in FAR 52.247-34, F.O.B. DESTINATION, (NOVEMBER 1991),
and in accordance with and by the date(s) specified below and any specifications
stated in SECTION D, PACKAGING, MARKING AND SHIPPING, of this contract. All
reports identified below relate solely to the development activity funded under
this contract:

The Cytori Deliverables Schedule is hereby modified as attached, beginning with
the contract Base Period. The General Deliverables remain the same.  

4.

SECTION J – LIST OF ATTACHMENTS, Attachment 1. STATEMENT OF WORK is hereby
deleted in its entirety and replaced with the following (attached):

Attachment 1. Statement of Work, dated 25 November, 2014.

5.

In Block 14 of the SF26, the following CAN information is added:

CAN# 1992015: FY 15 $1,999,319

All other terms and conditions of the contract remain unchanged.

 

 

 

 

--------------------------------------------------------------------------------

 

Statement of Work

Preface

Independently and not as an agent of the Government, the Contractor shall be
required to furnish all the necessary services, qualified personnel, material,
equipment, and facilities, not otherwise provided by the Government, as needed
to perform the Statement of Work submitted in response to Broad Agency
Announcement (BAA) BARDA CBRN BAA 11-100-SOL-00009.

Introduction

The goal of this project is to develop a countermeasure for thermal burn injury
that requires minimal to no stockpiling and that is effective in the treatment
of both thermal burn injury and thermal burn injury that is complicated by
concomitant radiation exposure. The issue of stockpiling will be addressed by
development of a countermeasure that is effectively pre-deployed through regular
commercially viable use. Ideally, this commercial use is in both thermal
burn—thereby ensuring availability within the burn center of person trained in
operation and use of the countermeasure in burn—and outside of burn, thereby
bolstering wider commercial viability.

Timeline

A flowchart of the task within this CLIN is shown below.

 

[g2017032420500892749611.jpg]

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 1

 

--------------------------------------------------------------------------------

 

Tasks

Note: At this time Options 2, 3, and 4 from the original proposal are unchanged
from the original Statement of Work. It is anticipated that these Options will
be re-evaluated and modified if and when Cytori and BARDA determine that it is
appropriate to hold future In-Process Review Meetings with the goal of
determining whether or not the PHEMCE will execute these Options.

Updated Project Overview

 

[g2017032420500894649612.jpg]

 

•

Option 1, as amended from the original Statement of Work, includes research and
development, regulatory, clinical, and other tasks required for preparation for
a Pilot Clinical Trial of the Celution System in thermal burn injury. Activities
include those needed to obtain FDA approval to execute the trial. The Option
also includes development of a system and process suitable for delivering ADRCs
to thermal burn wounds within the clinical trial as well as preclinical
activities dedicated to increasing understanding of the countermeasure in
thermal burn.

 

•

Option 2, is to be funded in FY15 upon FDA approval to initiate the Pilot
Clinical Trial. Option 2 (New) includes tasks needed to execute and complete the
Pilot Clinical Trial, those needed to prepare trial data for submission to FDA
within a Pre-Submission Meeting Package in support of a proposed Pivotal Trial,
and, potentially, support for ongoing development of CT-X2.

 

o

Option 2 is to be triggered by FDA approval to execute the study

 

•

Option 3 includes a Pivotal Clinical Trial leading to FDA licensure for use of
the Celution System in thermal burn injury

 

o

Option 3 will be triggered by the FDA’s response to the proposed Pivotal Study
Design and Clinical and Preclinical Support Data submitted in a Pre-Submission
Meeting Package. Specifically, the Option will be triggered if the FDA indicates
adequacy of the study design and preclinical and clinical data set with regard
to moving forward to the proposed clinical trial.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 2

 

--------------------------------------------------------------------------------

 

 

•

Option 4 includes studies to optimize the treatment for thermal burn injury with
concomitant radiation exposure. Ideally these activities would lead to
development of FDA Emergency Use Instructions

 

o

The triggers for Option 4 remain unchanged from the original submission.
Specifically, it will be triggered if the following three parameters are met:
(1) autologous ADRCs mediate improved healing of thermal burn injury in an
irradiated animal; (2) the cell output of the CT-X2 is equivalent or superior to
that of the Celution 800; and (3) ADRCs can be obtained from patients with
thermal burn injury. Studies executed within WBS 2.3.1.1.5 may further inform
this decision.

 

•

The current CLIN includes activities in WBS 2.3.1.2 (Burn Wound/Scar
Progression). Demonstration of efficacy and practicability of ADRC treatment to
reduce scar progression following burn wounds to a meaningful degree would
trigger consideration of a further new component of support which would fund a
Pilot Clinical Trial in Burn Wound Progression.

 

o

Specifically, such an Option would be triggered if the application of ADRCs led
to a reduction of more than approximately 33% in the incidence or severity of
scarring.

Base Period

The Base Period obtained proof of concept data for use of the Celution System as
a medical countermeasure for combined injury involving radiation exposure and
thermal burn injury. Specifically, in the absence of radiation exposure,
autologous ADRCs improved healing parameters including increased burn wound
re-epithelialization. The same improved healing was also observed in animals
subjected to total body irradiation sufficient to induce profound, transient
myelosuppresion. Viable, functional ADRCs were reliably and reproducibly
obtained from patients with severe full thickness thermal burn injury. Finally,
a prototype of Cytori’s next generation Celution System (CT-X2) showed cell
processing capabilities that were equivalent or superior to those of the current
generation system, Celution 800.

Option 1: Pilot Clinical Trial Preparation Original and Supplement

Note: the only items impacted by the Supplement are under WBS 2.1.2 (which
includes items in both the Original and Supplement) and WBS 2.6.1.3 which is new
and only in the Supplement.

Specific Objectives and Scope

As proposed herein, the Contractor intends to design, execute, and complete
robust preclinical and to design a clinical study that meet two objectives: (1)
obtain FDA approval to execute a pilot clinical trial of the countermeasure in
thermal burn injury wherein said trial will inform and support development of a
pivotal clinical trial to be funded by a future CLIN/contract option; and (2)
execute preclinical studies that will expand understanding of the countermeasure
with respect to cell dose, route of administration, and efficacy in arresting or
slowing progression of indeterminate thickness thermal burn injury or in
addressing scarring following thermal burn.

Start Date: Q4, FY14

WBS 2.1

Technical and Project Management: Original and Supplement

Project-wide Activities

Purpose

Execution of activities throughout this project will require that meetings, site
visits, In-Process Reviews, and related activities are properly coordinated and
that the outcome of said activities be communicated to BARDA and other
stakeholders in an efficient, timely manner. The purpose of these project-wide
activities is to facilitate this coordination and communication.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 3

 

--------------------------------------------------------------------------------

 

Description

Examples of activities performed to facilitate meetings, site visits, In-Process
Reviews and similar activities include: scheduling meetings, timely distribution
of an agenda in advance of the meeting, and timely distribution of meeting
minutes, action items, and other deliverables after the meeting.

 

Deliverable:       a.      Ensure proper coordination of all meetings, site
visits, In-Process Reviews

                            b.     Disposition of meeting minutes and action
items and all deliverables under this Statement of Work to BARDA

Success Criterion:      CO and PO deem meeting communications are managed
satisfactorily

Timing:                        Full duration of project (including all options)

2.1.1.1

Kick-off Meeting: Unchanged from Original

Following a kickoff meeting with BARDA, Cytori will update the project schedule
and provide an updated Task and Deliverables list to the Contract Officer.

 

Deliverable:

 

Updated Task and Deliverables Document

 

 

 

Success Criterion:

 

Includes updates of tasks and deliverables as discussed with CO and PO during
kickoff meeting

 

 

 

Timing:

 

Q2, FY15

2.1.1.2

Complete new hiring needed for execution of contract activities Unchanged from
Original

Execute hiring of new staff needed for execution of CLIN activities

 

Deliverable:

 

Report showing that key positions have been filled and added to contract
provided within bi-weekly meetings

 

 

 

Success Criteria:

 

Positions identified during negotiations have been filled by qualified persons

 

 

 

Timing:

 

Q3, FY15

2.1.2

Maintain Subcontractor Management Plan: Original and Supplement

Maintain Subcontractor Management Plan

 

Deliverable:

 

Updated Subcontractor Management Plan

 

 

 

Success Criteria:

 

Identifies key interactions between prime contractor and subcontractor with
regard to progress updates and risk management

 

 

 

Timing:

 

Semi-annually starting six months after award of CLIN

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 4

 

--------------------------------------------------------------------------------

 

2.1.3

Maintain Risk Management Plan: Unchanged from Original

Maintain Risk Management Plan

 

Deliverable:

 

Updated Risk Management Plan

 

 

 

Success Criteria:

 

Identifies key risks, assesses mitigations, contingencies, and impact as well as
update process

 

 

 

Timing:

 

Semi-annually starting six months after award of CLIN

 

2.1.4

EVMS Systems Report: Unchanged from Original

 

Deliverable:

 

EVMS Systems Report

 

 

 

Success Criteria:

 

Acceptance by BARDA Contract Officer that the accounting and related systems are
EVMS-compliant

 

 

 

Timing:

 

Q2, FY15

2.2

Non-Clinical Toxicology

Not applicable

2.3

Preclinical: Unchanged from Original

2.3.1

Porcine Studies: Unchanged from Original

2.3.1.1

ADRC Dose Package: Unchanged from Original

Objective: To determine the minimally effective dose of ADRCs in thermal burn
injury

Rationale: In the Base Period Cytori has evaluated a narrow range of ADRC doses
range limited at the upper end by the amount of adipose tissue easily obtainable
from an individual mini-pig. The effectiveness of lower doses has not been
assessed. The total dose of cells available for treatment is largely dependent
on the volume of adipose tissue processed. Larger volumes require more
collection and processing time and can increase risk. In order to appropriately
balance risk and benefit it is important to determine the optimal cell dose so
that the amount of tissue collected is adequate, but not excessive, for the size
of the injury. This will be assessed by both local delivery into the wound and
by intravenous injection. Efficacy will also be evaluated in irradiated animals
at a dose determined from the dose reduction study.

2.3.1.1.1

ADRC Dose: Additional Evaluation of Previously Collected Biopsies: Unchanged
from Original

Objective: To evaluate value of additional evaluations

Rationale: Studies in WBS 1.3.1 executed within the Base Period collected
biopsies that were subjected to a number of histologic and immunohistologic
stains (for example; Masson’s trichrome and immunostaining for Ki67 and CD31).
Data from these stains was informative. As is often the case in research, the
information obtained raised new questions that can be addressed by application
of additional histologic approaches. However, there was insufficient time and
insufficient funds to apply these approaches during the Base Period. These
approaches have the capacity to be informative in the studies to be executed
under Option 1. The activities to be executed under this WBS element will
develop and validate selected additional markers on biopsies collected during
the Base Period in anticipation of applying said stains in ADRC dose studies to
be conducted under WBS 2.3.1.1 (Dose Package) and other activities in WBS 2.3.1.

Approach: Biopsies and sections have already been prepared and several core
analyses have been performed. Additional digital imaging and analysis including
immunohistochemical and molecular assessment of parameters associated with both
normal healing and with scarring, particularly hypertrophic scarring, will be
performed.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 5

 

--------------------------------------------------------------------------------

 

Description:

For each group multiple wound healing parameters will be assessed. Candidate
stains include: Movat’s stain (a pentachrome stain that is recommended by UTMB
Galveston for analysis of hypertrophic scarring), alpha smooth muscle actin (for
contraction-inducing myofibroblasts), decorin (reduced in hypertrophic
scarring), and type III collagen. Similarly, commercially available molecular
arrays targeted for wound healing may be used to interrogate existing biopsy
samples. All stained slides will be digitally scanned prior analysis. Using
software such as the ImageScope software, each slide can be annotated to
identify superficial and mid/deep regions within the wound tissue. The percent
of positive staining can be quantified using the Deconvolution analysis
algorithm (Aperio). This software algorithm makes use of a deconvolution method
to separate the red and blue stain of the Masson’s Trichrome. Epithelial
thickness can be determined by histomorphometric analysis on digital slides
using the Image Scope software. 3-6 measurements throughout the wound site (at
edges and the center) can be performed to determine the thickness of the
stratified and cornified layer of the neo-epidermis.

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Acceptance of reports by BARDA Program

 

 

 

Timing:

 

Q2, FY15

 

2.3.1.1.2

ADRC Dose: Topical Delivery: Unchanged from Original

Objective: To determine the efficacy of topical delivery of ADRCs in thermal
burn injury

Rationale: In the Base Period Cytori has demonstrated that delivery of ADRCs by
direct injection into the base of the wound leads to increased
epithelialization. Cytori’s Burn Science Advisory Board has recommended that we
evaluate mechanisms that might be easier and potentially faster to perform, in
particular, topical delivery such as a spray, drip, or paint approach. A brief
series of in vitro and in vivo studies similar to those executed in the base
Period for other delivery routes is indicated in order to evaluate this
approach.

Approach: These studies will use an approach selected during in vitro testing to
apply viable ADRCs to burn wound following escharectomy.

Description:

Animals will receive thermal burn injury induced according to parameters
optimized during the Base Period. Autologous ADRCs will be delivered on the same
day as escharectomy. Different groups of animals will receive topical delivery
of ADRCs with contralateral wounds used as matched control (treated with vehicle
only). Healing will be evaluated by planimetry and histology at appropriate time
points selected on the basis of results obtained in the Base Period. Each group
will comprise a sufficient number of animals (for example, 4 or 6).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q2, FY15

 

2.3.1.1.3

ADRC Dose: Dose Finding: Unchanged from Original

Objective: To determine the minimally effective dose of ADRCs in thermal burn
injury

Rationale: In the Base Period Cytori has evaluated a narrow range of ADRC doses
range limited at the upper end by the amount of adipose tissue easily obtainable
from an individual mini-pig. In order to maximize the likelihood of seeing a
difference between treated and control wounds the first arm will apply dosing in
wounds that are not treated with a split thickness skin graft (STSG) where data
obtained in the Base Period demonstrate a robust signal to noise ratio for
ADRC-induced increased epithelial migration. Once a dose has been determined in
this model it will be applied in follow-up studies that include STSG (WBS
2.3.1.1.4 below).

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 6

 

--------------------------------------------------------------------------------

 

Approach: These studies will use the approach applied in the Base Period to
assess effectiveness of ADRCs when delivered at different doses by either local
(that is, injection or topical as assessed by WBS 2.3.1.1.2) or intravenous
delivery. For the local injection arm of the study, each animal may act as its
own control using a paired wound model in which wounds on one side of the animal
will receive vehicle alone (control) while the matching wounds on the other side
receive ADRC treatment. Given the clinical relevance of hypertrophic scarring
and the relative resistance of Gottingen minipigs and Yorkshire farm swine to
this phenomenon these studies may be extended to include the Red Duroc strain of
pigs (in place of or in addition to other strains) which is known to have a
native susceptibility to hypertrophic scarring that is more similar to that of
humans.

Description:

Animals will receive thermal burn injury induced according to parameters
optimized during the Base Period. Autologous ADRCs will be delivered on the same
day as escharectomy. Different groups of animals will receive local injection of
ADRCs and intravenous injection of ADRCs. A suitable number (for example, four)
of different ADRC doses will be evaluated. Doses selected will cover a wide
range (for example, 250,000 ADRCs/cm2; 125,000 ADRCs /cm2; 50,000 ADRCs /cm2;
and Control = no ADRCs). Healing will be evaluated by planimetry and histology
at appropriate time points selected on the basis of results obtained in the Base
Period. Each group will comprise a sufficient number of animals (for example, 4
or 6).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q4, FY15

 

2.3.1.1.4

ADRC Dose: Confirmation with STSG: Unchanged from Original

Objective: To determine the minimally effective dose of ADRCs in thermal burn
injury

Rationale: Having demonstrated a minimal efficacious ADRC dose in WBS 2.3.1.1.3,
the defined dose will now be applied to determine if it is effective in the
context of a STSG.

Approach: These studies will use the approach applied in the Base Period to
assess effectiveness of ADRCs when delivered at different doses by either local
or intravenous delivery. For the local injection arm of the study, each animal
may act as its own control using a paired wound model in which wounds on one
side of the animal will receive vehicle alone (control) while the matching
wounds on the other side receive ADRC treatment. All wounds will receive a STSG.

Description:

Animals will receive thermal burn injury induced according to parameters
optimized during the Base Period. Autologous ADRCs will be delivered on the same
day as escharectomy. Different groups of animals will receive local injection of
ADRCs and intravenous injection of ADRCs. An ADRC dose determined from WBS
2.3.1.1.3 will be evaluated. Healing will be evaluated by planimetry and
histology at appropriate time points selected on the basis of results obtained
in the Base Period. Each group will comprise a sufficient number of animals (for
example, 4 or 6).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q2, FY16

 

2.3.1.1.5

ADRC Dose: Confirmation with Higher Radiation Dose: Unchanged from Original

Objective: To determine if the efficacy of the maximal ADRC dose is retained at
higher radiation exposure

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 7

 

--------------------------------------------------------------------------------

 

Rationale: Having demonstrated, in the Base Period, the ability of ADRCs to
promote wound re-epithelialization in animals exposed to 1.2Gy of radiation, it
is appropriate to execute a pilot study to evaluate efficacy at a higher
radiation dose.

Approach: These studies will use the approach applied in the Base Period to
assess effectiveness of ADRCs when delivered by either local or intravenous
delivery following total body irradiation of greater than 1.2Gy (for example,
1.6Gy). For the local injection arm of the study, each animal may act as its own
control using a paired wound model in which wounds on one side of the animal
will receive vehicle alone (control) while the matching wounds on the other side
receive ADRC treatment.

Description

Animals will receive total body irradiation and thermal burn injury induced
according to parameters optimized during the Base Period. Autologous ADRCs will
be delivered on the same day as escharectomy. Healing will be evaluated by
planimetry and histology at appropriate time points selected on the basis of
results obtained in the Base Period. Blood counts will be assessed at regular
intervals to evaluate the degree of marrow suppression induced. Other
assessments such as evaluation of marrow cell viability and function may be
applied. A larger number of animals will likely be required to account for
increased likelihood of mortality from the higher radiation dose combined with
thermal burn injury. Hence, each group will comprise a sufficient number of
animals (for example, 8 or 10).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q4, FY15

 

2.3.1.2

Burn/Scar Progression: Unchanged from Original

Objective: To obtain preclinical data that will allow assessment of feasibility
of use of the Celution System as a treatment for burn wound progression or
scarring.

Rationale: Burn wound progression is the pathophysiologic process by which a
partial thickness thermal burn evolves over the first few days after injury to
become a full thickness injury requiring a skin graft. This process occurs
through vascular damage leading to ischemia:reperfusion injury and to the
inflammatory response1. The same mechanisms that are proposed to be behind the
efficacy of ADRCs observed in the Base Period (angiogenesis, modulation of
inflammation, etc.) have the potential to mitigate burn progression. Similarly,
the healing process following thermal burn injury can lead to scarring that is
both disfiguring and that limits function, for example, limits range of motion
of a joint. Interventions that impact progression of scar development and
maturation have the potential to significantly improve burn care.  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Shupp, J.W., et al., A review of the local pathophysiologic bases of burn wound
progression. J Burn Care Res, 2010.31(6): p. 849-73

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 8

 

--------------------------------------------------------------------------------

 

Approach

The overall approach selected is taken from that applied in the Base Period for
full thickness injury in which a porcine model of vertical burn wound
progression or scarring taken from the published literature2,3 is adapted,
optimized, and validated and then used to assess efficacy of autologous ADRC
treatment.

2.3.1.2.1

Model Development: Unchanged from Original

Objective: To develop an animal model that will allow assessment of the effects
of treatment with autologous ADRCs to treat burn wound progression.

Rationale: While a suitable animal model has been described in the literature2,
it has not previously been executed by this team. Pilot activities are needed to
establish the basic model.

Approach: Porcine models widely used for evaluation of thermal burn injury and
have also been used for evaluation of burn and scar progression. The approach to
be applied is essentially identical to that used in the Base Period for creation
of a full thickness burn wound with the exception that the progression model
must create a wound that is only partial thickness at the time of application
but which progresses to deep/full thickness over a period of 3-4 days after
injury whereas a model of hypertrophic scarring will require longer follow-up
after injury.

Description

Each experimental animal will be subjected to thermal burn injury using the
device developed for this purpose during the Base Period. These activities
demonstrated that application of the device at a temperature of 200°C and
contact pressure of 0.4kg/cm2, for 60 seconds created a reproducible full
thickness injury. A published Study2 has shown that application of a similar
device at a temperature of 80°C and contact pressure of 0.32kg/cm2 for 20-30
seconds creates a partial thickness burn that progresses to full thickness. In
these studies parameters of time, temperature, and contact pressure will be
managed to determine the precise combination that generates a wound that
reproducibly progresses from partial to full thickness over ~3-4 days after
injury. The same approach may be used to generate a burn that develops to
hypertrophic scarring in an appropriate pig strain.

Thermal burn wounds will be created in a suitable number of animals as described
above and assessed by histology of biopsies performed at the time of injury and
at suitable intervals (for example, 6 hours, 24 hours, 48 hours, 72 hours and 96
hours) after injury to assess burn depth and progression over the ~96 hour
timeframe with the different burn induction parameters. For evaluation of
scarring a similar approach will be applied using the Red Duroc strain that
develops hypertrophic scarring that is similar to that of humans.

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q1, FY15

 

 

 

 

 

 

 

 

 

 

2

Singer, A.J., et al., Validation of a vertical progression porcine burn model. J
Burn Care Res, 2011. 32(6): p. 638-46

3

Harunari, N., et al., Histology of the thick scar on the female, red Duroc pig:
Final similarities to human hypertrophic scar. Burns, 2006. 32(6): p669-677

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 9

 

--------------------------------------------------------------------------------

 

2.3.1.2.2

Model Optimization: Unchanged from Original

Objective: To optimize an animal model that will allow assessment of the effects
of treatment with autologous ADRCs to treat burn wound/scar progression.

Rationale: Assesses reproducibility of the model established in WBS 2.3.1.2.1
above.

Approach: The parameters defined to provide the intended model in WBS 2.3.1.2.1
will be assessed for reproducibility.

Description:

A series of wounds will be induced in a cohort of animals (for example, six
animals per arm) using the temperature, contact pressure, and contact time
determined in Model Development above (WBS 2.3.1.2.1). Blunt debridement may be
performed to remove lose necrotic tissue. Animals will also undergo lipectomy
for ADRC isolation for treatment of wounds assigned for treatment. Wounds will
receive treatment with ADRCs or with vehicle control. Progression will be
assessed by histology of biopsies taken at suitable intervals (for example, 6
hours, 24 hours, 48 hours, 72 hours and 96 hours) after injury to assess burn
depth and progression or later times (for example, two weeks, two months, six
months) to assess scarring.

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q3, FY15

 

2.3.1.2.3

Model Evaluation: Unchanged from Original

Objective: To evaluate treatment effect of ADRCs in the optimized model.

Rationale: To evaluate ability of ADRC treatment to modulate burn
wound/scarprogression

Approach: The model developed and optimized in the studies described above will
be used to assess the ability of ADRCs to alter progression. ADRCs will be
applied by different routes, for example, direct injection, spray onto the
wound, and intravenous injection.

Description

A series of wounds will be induced in a series of animals using parameters
defined in studies described above. Blunt debridement may be performed to remove
lose necrotic tissue after injury. Animals will also undergo lipectomy for ADRC
isolation for treatment of wounds assigned to a treatment arm.

Thermal burn wounds will be created as described above and assessed by histology
of biopsies performed at the time of injury and at suitable intervals after
injury to assess burn depth and progression of the burn or scarring in the
presence and absence of ADRC treatment.

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q1, FY16

 

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 10

 

--------------------------------------------------------------------------------

 

2.3.1.3

Primary Proof of Concept: Unchanged from Original

Objective: To demonstrate proof of concept for use of autologous ADRCs in
enhancing healing of thermal burn injury in irradiated animals

Rationale: One of the initial concerns with this project was that it was deemed
possible that the ability of ADRCs to promote wound healing might be abrogated
by exposure of the subject to total body irradiation prior to adipose tissue
harvest. Studies performed in the Base Period demonstrated that this is not the
case and that ADRCs obtained from irradiated animals retain the ability to
promote wound re-epithelialization. The purpose of this study is to confirm this
finding in a single pivotal study that combines the improvements made and
lessons learned in prior studies related to matters such as cell dose, route of
administration, improved harvest and application of skin grafting, assessment of
healing, etc.

Approach: Conditions defined in the studies described above will be applied to
evaluate healing when ADRCs are delivered following thermal burn injury.

Description

Animals will receive thermal burn injury induced according to parameters
optimized in the studies described above. Wounds will be treated with either
control or autologous ADRCs. ADRCs applied at the time of the initial treatment
will be applied locally (for example directly into or onto the wound) and/or by
systemic administration (for example, by intravenous injection). Each group will
comprise a sufficient number of animals (for example, 4 or 5). Healing will be
evaluated at time points selected on the basis of results obtained in the
studies described above (for example, at the time of application of the STSG and
two weeks after application of STSG). Assessment of fibrosis and hypertrophic
scarring at the treatment site may be performed a suitable time after injury
(for example, six months).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q4, FY16

 

2.3.2

Human Thermal Burn ADRC Characterization: Eschar: Unchanged from Original

Objective: To characterize the ADRC population obtained from patients with
thermal burn injury

Rationale: As currently proposed, the pilot clinical trial includes use of
adipose tissue obtained by excision of adipose tissue exposed during tangential
or fascial excision of eschar. Studies performed in the Base Period have
provided evidence that the yield, viability, function, and composition of ADRCs
obtained from material obtained from fascial excision escharectomy are all
within the range seen when processing adipose tissue obtained by liposuction
from healthy donors. The current studies are needed to expand on this
preliminary data by collecting and evaluating additional specimens and by
extending the study to include tissue obtained by tangential excision. In
addition, optimal enzymatic digestion of the adipose tissue requires that the
excised tissue be morselized into fragments creating a surface area-to-volume
ratio that allows efficient extraction of ADRCs.

Approach: Adipose tissue from patients with thermal burn injury will be obtained
following informed consent and processed to prepare ADRCs. The number and
function of these cells will be assessed using approaches such as cell viability
and cell characterization methods that are used routinely by Cytori for
evaluation of cells from conventional sources (liposuction) as applied in the
Base Period. This will include development of a rapid, efficient, and validated
method by which the excised tissue is morselized.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 11

 

--------------------------------------------------------------------------------

 

Description

Human adipose tissue will be obtained following informed consent from a
sufficient number of patients (for example, 20) undergoing treatment for thermal
burn injury. Research subjects will be drawn from burn programs located in
geographic proximity to the Contractor’s research facility (for example, at the
University of California at San Diego Burns Center located approximately five
miles from the Cytori laboratories) and the University of California at Irvine
Burn Center (located approximately 80 miles from Cytori laboratories). The
tissue will be processed to prepare morselized adipose tissue that will then be
digested to prepare ADRCs. Cell yield and viability will be determined using a
Nuclecounter™ device in accordance with standard practices at Cytori. Other
examples of tools for characterization include multicolor flow cytometry to
evaluate cell ADRC cellular composition, and molecular probes to evaluate the
population as a whole.

 

Deliverable:

 

Monthly Updates (during bi-weekly calls); Report for IDE Submission, and written
Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Monthly updates for enrollment reporting; Q1, FY15 for IDE Submission; Monthly
reports to Q4 FY16; Q4, FY16 for interim and final reports.

 

2.4

Clinical Tasks: Unchanged from Original

2.4.1.1

Pilot Clinical Trial Preparation: Unchanged from Original

Objective: To perform the groundwork necessary for FDA approval of a Pilot
clinical trial of the use of the Celution System in thermal burn injury and for
expedited start of enrollment in the trial following FDA approval.

Rationale: The Celution System is regulated as a device within the Center for
Biologics Evaluation and Research (CBER). CBER has approved the use of the
Celution System in three prior IDE clinical trials. In the course of discussions
with the FDA regarding these studies the Agency communicated to Cytori that they
strongly preferred the study design to include evaluation of cell dose. The
proposed study will obtain the safety and feasibility of a pilot study with
additional information of cell dose and assessment of secondary outcomes
associated with efficacy. These data may allow determination of sample size in
any Pivotal Trial to follow (as described in Option 2). Prior to filing the IDE
package for this Pilot Trial, the clinical team must develop a detailed clinical
protocol and Investigator’s Brochure (IB). These and related activities
associated with assessment and selection of potential clinical trial sites and
CROs will be executed under WBS 2.4.1.4.

Additional tasks must be performed in order to minimize the delay between FDA
approval and start of the trial itself. These include selection of a qualified
Clinical research Organization and of clinical sites that have the capability to
enroll patients and execute the study with the level of quality required to
achieve study goals.

Approach: With the assistance of a Scientific Advisory Board, the team will
develop the protocol and IB as for past Cytori IDE filings. The team will also
execute clinical site evaluation, CRO evaluation, and an preliminary assessment
of contractual matters to ensure that the budget for proposed Option 2 is
accurate.

Purpose

To provide the Regulatory team with the documentation needed to obtain FDA
approval to initiate the specified clinical trial.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 12

 

--------------------------------------------------------------------------------

 

Description

Activities to be conducted include: development of the clinical trial protocol;
assessment and selection of Clinical Contract Research Organization (CRO); and
assessment, selection, and qualification of clinical trial sites. These
activities will be executed with input from Cytori’s Thermal Burn Scientific
Advisory Board.

 

Deliverables:

 

Monthly Updates (during bi-weekly calls)

Clinical Trial Protocol and Investigator’s Brochure for IDE

Submission Q1 FY15

Site Initiation Readiness Report Q3 FY15

 

 

 

Success Criteria:

 

FDA approval of trial

 

 

 

Timing:

 

Clinical Trial Protocol and Investigator’s Brochure for IDE

Submission Q1 FY15

Site Initiation Readiness Report Q3 FY15

 

2.5

Regulatory Tasks: Unchanged from Original

2.5.1

Pilot Clinical Trial IDE Approval: Unchanged from Original

Purpose

The FDA must grant approval before clinical use of an Investigational Device can
be initiated. In the case of the Celution System in Thermal Burn Injury this
will require approval under the Investigational Device Exemption mechanism.

Description

Cytori’s regulatory team will prepare and submit a package of documents.
Contents will be based upon the clinical trial protocol, data obtained in
studies described above, and feedback received from the Agency in a Pre-IDE
Meeting.

The content of the IDE package will largely mirror that used in prior
submissions of this kind to the Agency. Contents will include relevant study
reports from activities executed during the Base Period and Option 1. In the
event that the FDA has additional questions to be answered following review of
the initial package, the Regulatory team will develop, collate, and submit
responses to said questions.

 

Deliverable:

 

IDE Package and Responses (as required) to FDA Questions

 

 

 

Success Criteria:

 

IDE Approval Granted by FDA

 

 

 

Timing:

 

Q3, FY15

 

2.6

CMC

2.6.1

ADRC Delivery System: Unchanged from Original

Objective: To develop a system capable of preparing adipose tissue obtained by
excision rather than by liposuction for processing within the CT-X2 System and
subsequent rapid, reproducible delivery to a thermal burn injury.

2.6.1.1

Tissue Pre-Processing: Unchanged from Original

Objective: To develop a system capable of preparing adipose tissue obtained by
excision rather than by liposuction for processing.

Rationale: Cytori methods have been optimized for preparing ADRCs from tissue
collected by liposuction. During this process the suction force combined with
the geometry of the liposuction cannula cuts the adipose tissue into small
fragments. The conditions for

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 13

 

--------------------------------------------------------------------------------

 

enzymatic digestion of this material are based upon the standard surface area to
volume ratio of tissue prepared by liposuction. Tissue prepared by excision will
have a different surface area to volume ratio and, hence, will not be processed
optimally without pre-processing. Activities within WBS 2.6.1.1 are designed to
develop a standard, reproducible, and clinically acceptable pre-processing
method that will prepare excisional samples for optimal processing. Cytori has
developed approaches for pre-processing the tissue that are acceptable for the
laboratory, but not for the clinic. The activities to be performed in WBS
2.6.1.1 are intended to address this deficiency.

Approach: Human adipose tissue will be pre-processed by two methods; (1)
Cytori’s standard laboratory approach and (2) using tools and supplies commonly
available in the operating room. Tissue will then be processed. The yield,
viability, and composition of the ADRCs derived will be evaluated using methods
described above (WBS 2.3.2).

Description: Human adipose tissue (see WBS 2.3.2) will be obtained following
escharectomy. Adipose tissue will be excised from the sample and then sliced
into fragments that approximate the size of fragments obtained by liposuction.
Tissue slicing will be performed by two methods; (1) Cytori’s standard
laboratory approach and (2) using tools and supplies commonly available in the
operating room. Tissue will then be processed. The yield, viability, and
composition of the ADRCs derived will be evaluated using methods described above
(WBS 2.3.2). Once the optimal approach using Operating Room materials has been
developed, the approach will then be validated.

 

Deliverable:

 

Validated Standard Operating Procedure with Validation Data

 

 

 

Success Criteria:

 

Protocol accepted by FDA in IDE Submission

 

 

 

Timing:

 

Q3, FY15

 

2.6.1.2

Cell Delivery Mechanism: Unchanged from Original

Objective: To develop a system capable of reproducibly and conveniently delivery
ADRCs to a thermal wound following escharectomy.

Rationale: The current clinical protocol, based on preclinical data, specifies
delivery ADRCs into the wound bed a single injection indicated for each 10cm2 of
treatment area. There is currently no off-the-shelf approach available that
achieves this delivery without unnecessarily prolonging surgical time.

Approach: Injection of ADRCs into the wound could, for example, take the form of
a powered dosing syringe delivering a specified volume of material (ADRCs) into
the wound bed at each touch of the button. This markedly reduces strain in the
Surgeon’s hand for large wounds requiring many injections. Examples of this
approach were presented to the FDA at the Pre-Submission meeting where they met
with general approval with the natural proviso that full review in the IDE
Submission would be required. For example, FDA indicated that they would require
data showing that the output of the injection system was consistent over time.
Another possible approach is a topical spray similar to that already used in
burn care for application of fibrin glue used to help secure skin grafts. The
activities performed herein will continue development of a suitable approach in
order to complete the information needed for the IDE submission. Additional
technical support will be required in the early phase of the clinical trial for
matters such as set-up and training.

Description: Cytori engineers have already identified candidate powered syringe
and spray systems that may be suitable for this purpose. These devices will be
brought in-house. The convenience, time, and reproducibility of injection may be
assessed by, for example, injecting ADRCs into surrogate materials, for example,
porcine skin, human skin obtained from patients undergoing elective cosmetic
procedures (eg: “tummy tuck”) and/or into sample collection vials.

 

Deliverable:

 

Interim and Final Reports

 

 

 

Success Criteria:

 

Protocol accepted by FDA in IDE Submission

 

 

 

Timing:

 

Q3, FY15

 

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 14

 

--------------------------------------------------------------------------------

 

2.6.1.3

ADRC Delivery System and Process: Supplement Only

Objective: To obtain data and reports that will allow FDA to assess the safety
and suitability of the ADRC Delivery System and Process for use in the proposed
clinical trial.

Rationale: Robust testing, verification, and validation of the system and
process used for ADRC preparation and delivery is a necessary component of the
package to be submitted for FDA review as part of obtaining approval to execute
the proposed clinical trial.

Approach: FDA requirements and guidance documents specify a range of testing
that must be performed on systems such as that proposed herein before said
systems can be used in a clinical trial. Small companies like Cytori invariably
find it more efficient to outsource much of this specialized testing to vendors
with specific expertise. For this reason, certain aspects of the work proposed
for WBS 2.6.1.3 will be executed by subcontractors.

Description

CMC testing on hardware, consumable, and software elements of the Cell Delivery
System and Process.

 

Deliverable:

 

 

1.   Consumable component mold verification report

2.   CMC Test Report of Cell Delivery System and Process circuit board element

3.   Electromagnetic compatibility testing report

4.   Consumables for use in testing to be executed by Cytori in WBS 2.3.1, WBS
2.3.2, WBS 2.4.1, WBS 2.5.1, and WBS 2.6.1

5.   Software Verification and Validation report

 

Success Criteria:

Reports accepted by FDA in IDE Submission

Timing:

Q3 2015

 

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 15

 

--------------------------------------------------------------------------------

 

Option 2: Pilot Clinical Trial Execution: Unchanged from Original

Specific Objectives and Scope

As proposed herein, the Contractor intends to design, execute, and complete a
pilot clinical trial of the countermeasure in thermal burn injury wherein said
trial will inform and support development of a pivotal clinical trial to be
funded by a future CLIN/contract option. The Contractor further intends to
perform clinical, regulatory, and development tasks in preparation for said
pivotal trial.

2.1 None

2.2 None

2.3 None

2.4.1.2

Pilot Clinical Trial Execution

Objective: To obtain preliminary clinical safety, feasibility, and efficacy data
on the use of the Celution System in thermal burn injury

Rationale: The Celution System is regulated as a device within the Center for
Biologics Evaluation and Research (CBER). CBER has approved the use of the
Celution System in three IDE clinical trials. In the course of discussions with
the FDA regarding these studies the Agency communicated to Cytori that they
strongly preferred the study design to include evaluation of cell dose. The
proposed study will obtain the safety and feasibility of a pilot study with
additional information of cell dose and assessment of secondary outcomes
associated with efficacy. These data will allow determination of sample size in
any Pivotal Trial to follow (as described in Option 2). WBS 2.4.1.3 includes all
activities needed to execute the Pilot Clinical trial.

Approach: A randomized, prospective safety and feasibility study in which one or
more areas in a patient will receive the experimental treatment.

Purpose

This study has two purposes: (1) To obtain safety and feasibility data and; (2)
To obtain preliminary outcome data to facilitate calculation of appropriate
sample size in the subsequent pivotal clinical trial.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 16

 

--------------------------------------------------------------------------------

 

Description

Cytori clinical team will design, execute, and complete a Pilot clinical trial
of the use of the Celution System in thermal burn injury. While the precise
nature of the study will, naturally, depend on the results of data obtained in
earlier studies, a general outline of the study design is shown below (with
examples of study endpoints).

 

Objectives

•   First-in-man study

•   Demonstrate safety and feasibility

•   Provide data set to power Pivotal Trial

Test Article

Adipose-derived regenerative cells (ADRCs) as isolated by the Celution System

ADRC Delivery Method(s)

o  ADRCs applied at the time of autologous split thickness skin graft (STSG)
placement

Patient Population

•   Adult and pediatric patients

•   Full-thickness or deep partial-thickness burns involving ≥30% total body
surface area(TBSA)

•   Will undergo surgical escharectomy and skin grafting as part of burn
treatment

•   Availability of a sufficient amount of subcutaneous adipose tissue
obtainable from or beneath excised eschar tissue

•   Able to provide written informed consent/assent in accordance with
Institutional Review Board (IRB) approval

Design

•   Prospective, randomized study of patients with thermal burn injury to
include assessment of dose effect

Sample Size

30-60 patients

Clinical Centers

6 sites

Key Endpoints

•   Safety Endpoints

o  Adverse Events (AEs), Serious Adverse (SAEs), and Adverse Device Effects
(ADEs) listed and tabulated

o  Study wound infections (e.g., superficial burn wound infection, invasive burn
wound infection)

o  Graft take

o  Complications associated with adipose-tissue harvest (e.g., bleeding,
infection)

o  In-hospital mortality rates (during index hospitalization)

o  Overall mortality rate

•   Feasibility / Efficacy Endpoints (formal primary and secondary efficacy
endpoints will be pre-specified when designing the Pivotal Trial). Examples of
endpoints that could be included are:

o  Rate of epithelialization of a meshed graft

o  Rate of improvement on transepithelial water loss

o  Post-healing skin function (e.g., scaliness, dryness, itching, perspiration,
pigmentation, elasticity, etc.)

o  Joint function (for applicable sites)

o  Investigator’s assessment of usability / ease-of-use

o  Investigator’s assessment of functional and cosmetic results

o  Patient’s assessment of functional and cosmetic results

•   Additional Assessments

o  ADRC characterization studies; only in instances where there are available in
excess after treatment [e.g., flow cytometry, CFU-F (colony forming
unit–fibroblast) assay, etc.]

o  Levels of circulating pro-inflammatory cytokines

o  Collection of health economic data (e.g., hospital length-of-stay, ICU
length-of-stay, resource utilization, quality-of-life measures, etc.)

Duration of Follow-up

6 months (with 12 month registry follow-on if required by FDA)

Estimated Trial

Duration

1.25 years

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 17

 

--------------------------------------------------------------------------------

 

 

Deliverable:

 

Interim and Final Reports

 

 

 

Success Criteria:

 

As defined in protocol

 

 

 

Timing:

 

Q4, FY16

 

2.4.1.3

Preparation for Pivotal Clinical Trial

Purpose

In order to for the FDA to provide specific guidance with regard to additional
preclinical and development data required to initiate a clinical trial, the
Agency will require the outline or a draft version of the protocol for the pilot
clinical trial.

Description

In collaboration with our Thermal Burn Scientific Advisory Board and on the
basis of preliminary preclinical data, the Cytori clinical team will develop a
clinical trial study outline suitable for submission to the Agency as part of a
Pre-Submission (pre-IDE) package.

 

Deliverable:

 

Protocol Outline

 

 

 

Success Criteria:

 

Acceptable to BARDA CO/PO

 

 

 

Timing:

 

Q4, FY16

 

2.5.2

Pivotal Clinical Trial Pre-Submission Meeting

Purpose

The FDA must grant approval before clinical use of an Investigational Device can
be initiated. In the case of the Celution System in Thermal Burn Injury this
will require approval under the Investigational Device Exemption mechanism.

Description

Cytori’s regulatory team will prepare and submit a package of documents.
Contents will be based upon the clinical trial protocol outline and data
obtained in studies described above.

The content of the pre-IDE package will largely mirror that used in prior
filings of this kind by the Contractor.

 

Deliverable:

 

Meeting Report

 

 

 

Success Criteria:

 

Obtain clarity from the Agency on requirements for initiation of a clinical
trial

 

 

 

Timing:

 

Q4, FY16

 

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 18

 

--------------------------------------------------------------------------------

 

Option 3: Pivotal Clinical Trial: Unchanged from Original

Start Date: Q3, FY15

Option 3 will be triggered if the Interim or Final Study Report from the Pilot
Clinical Trial meets success criteria specified in protocol

3.1

Technical and Project Management

3.1.1

Complete new hiring needed for execution of clinical contract activities

Execute hiring of new clinical staff needed for execution of Option 2 activities

 

Deliverable:

 

Report showing that key positions have been filled and added to contract

 

 

 

Success Criteria:

 

Positions identified during negotiations have been filled by qualified persons

 

 

 

Timing:

 

Q4, FY15

 

3.2

Non-Clinical Toxicology

Not applicable

3.3

Preclinical Tasks

No activities proposed

3.4

Clinical Tasks

3.4.1

Pivotal Clinical Study

Purpose

This study is intended to obtain clinical data that will lead to FDA licensure
of the Celution System for use in the treatment of thermal burn injury.

Description

In collaboration with our Thermal Burn Consultants (for example, Drs. David
Herndon, Carl Schulman, and Meyer Tenenhaus) the Cytori clinical team will
design, execute, and complete a pivotal clinical trial of the use of the
Celution System in thermal burn injury. While the precise nature of the study
will, naturally, depend on the results of data obtained in earlier studies, a
general outline of the study design is shown below (with examples of study
endpoints).

 

Objectives

•   Confirm safety

•   Demonstrate efficacy

•   Support PMA submission

Prerequisites

•   Investigational Device Exemption (IDE) approval from FDA

•   Successful completion of Pilot Trial

Test Article

Adipose-derived regenerative cells (ADRCs) as isolated by the Celution System

ADRC Delivery Method(s)

•  May include the following alone or in combination (TBD, based on pre-clinical
results):

o  ADRCs loaded onto a skin-substitute/dressing (e.g., Integra® Dermal
Regeneration Template, or similar) prior to application on the post-escharectomy
wound bed

o  ADRCs applied at the time of autologous split thickness skin graft (STSG)
placement

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 19

 

--------------------------------------------------------------------------------

 

Patient Population

•   Similar to Pilot Trial, adjusted (if necessary) based on results of
sub-group analyses of Pilot Trial data

Design

•   Prospective, randomized, matched- pair comparison:

o  Two patient groups randomized to receive surgical treatment (escharectomy,
skin-substitute/scaffold coverage, and autologous STSG) either with or without
adjunctive use of ADRCs

o  

Sample Size

~300-400 patients

(sample size estimate will be based on formal power calculations using Pilot
Trial data)

Clinical Centers

~15-25 sites

Key Endpoints

•   Safety Endpoints

o  Adverse Events (AEs), Serious Adverse (SAEs), and Adverse Device
Effects(ADEs) listed and tabulated

o  Study wound infections (e.g., superficial burn wound infection, invasive burn
wound infection)

o  Complications associated with adipose-tissue harvest (e.g., bleeding,
infection)

o  In-hospital mortality rates (during index hospitalization)

o  Overall mortality rate

•   Feasibility / Efficacy Endpoints (formal primary and secondary efficacy
endpoints will be pre-specified when designing the Pivotal Trial)

o  Percent “take” of dermal substitute

o  Percent “take” of autologous STSG

o  Percent of wound healing by contraction or degree of contraction (percentage
of original wound size)

o  Time to wound closure

o  Post-healing skin function (e.g., scaliness, dryness, itching, perspiration,
pigmentation, elasticity, etc.)

o  Joint function (for applicable sites)

o  Investigator’s assessment of usability / ease-of-use

o  Investigator’s assessment of functional and cosmetic results

o  Patient’s assessment of functional and cosmetic results

•   Additional Assessments

o  ADRC characterization studies; only in instances where there are available in
excess after treatment [e.g., flow cytometry, CFU-F (colony forming
unit–fibroblast) assay, etc.]

o  Levels of circulating pro-inflammatory cytokines

o  Collection of health economic data (e.g., hospital length-of-stay, ICU
length-of-stay, resource utilization, quality-of-life measures, etc.)

Duration of Follow-up

6 and 12 months (with registry follow on if required by FDA)

Estimated Trial Duration

2 years

 

 

Deliverable:

 

Interim and Final Reports

 

 

 

Success Criteria:

 

As defined in protocol

 

 

 

Timing:

 

Q3, FY17

 

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 20

 

--------------------------------------------------------------------------------

 

3.5

Regulatory Tasks

3.5.1

Pivotal Clinical Trial IDE Approval

Purpose

Before clinical use of an Investigational Device can be initiated, the FDA must
grant approval. In the case of the Celution System in Thermal Burn Injury this
will require approval under the Investigational Device Exemption mechanism.

Description

Cytori’s regulatory team will prepare and submit a package of documents.
Contents will be based upon the clinical trial protocol, data obtained in
studies described above, and feedback received from the Agency in the Pre-IDE
Meeting.

The content of the package will largely mirror that used in the package for the
Pilot Trial. Contents will include relevant study reports and the clinical trial
protocol.

 

Deliverable:

 

IDE Package

 

 

 

Success Criteria:

 

IDE Approval Granted by FDA

 

 

 

Timing:

 

Q1, FY16

 

3.5.2

PMA Submission

Purpose

In order to obtain FDA licensure of the Celution System with indications for use
in thermal burn, Cytori will need to submit to the Agency a package of data
needed for Agency review.

Description

The Cytori Regulatory team, in collaboration with other Cytori functional areas,
will collate study reports and other documents in accordance with FDA
requirements.

 

Deliverable:

 

FDA PMA Application

 

 

 

Success Criteria:

 

FDA Licensure

 

 

 

Timing:

 

Q4, FY17

 

3.6

CMC

No activities proposed for this option

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 21

 

--------------------------------------------------------------------------------

 

Option 4: Optimization of Combined Injury Treatment:

Unchanged from Original

The primary goal of this project is to evaluate and develop the Celution System
as a medical countermeasure for use in patients with combined injury associated
with radiation exposure and full thickness thermal burns.

Achievement of this goal requires two elements:

 

1.

Development of a treatment that is suitable for deployment in the context of a
mass casualty event; and

 

2.

Obtaining FDA approval of the Celution System as a treatment for thermal burn
injury

Options 1, 2, and 3 above are directed at the second element. However, these
activities will necessarily be directed at use under standard conditions rather
than those in effect following a mass casualty event. For that reason,
additional activities are needed to build on data obtained in the Base Period to
develop a treatment that is suited for use following a mass casualty event.
These activities will be executed in Option 4.

Option 4 will be triggered if all three of the following parameters are met:

Parameter 1: Autologous ADRCs harvested and delivered following combined injury
involving radiation exposure and thermal burn improve healing in a relevant
preclinical model (for example, irradiated Gottingen mini-pigs that have
received full thickness thermal burn injury). Improvement in healing will be
defined in the research protocol detailing the studies.

Parameter 2: Demonstrate that the cellular output obtained when processing
porcine and human adipose tissue within the CT-X2 prototype system is comparable
or superior to that obtained when tissue processed within the current version of
the Celution 800 System. Comparability is measured in terms such as the yield of
viable cells per unit volume of tissue processed, the reagent residual level,
and the presence of major cell types.

Parameter 3: Demonstrate that a satisfactory cell population can be obtained
from the adipose tissue of patients with substantial thermal burn injury.

Start Date: Q2, FY14

Objective: To develop a treatment for combined injury involving radiation
exposure and thermal burn wherein said treatment is suitable for deployment
following a mass casualty event.

Rationale: Conventional treatment for thermal burn injury is unsuited for use
following a mass casualty event due to the need for delivery by a specialist
burn surgeon. The combination of an easy-to-use dressing and autologous ADRCs
processed within the Celution System has the potential to address this by
providing an effective therapy that can be applied by persons with a less
specialized skill.

Approach: Preclinical studies (in vitro and in vivo) directed at evaluating
dressings with the required handling and cell compatibility characteristics and
the means by which use of these dressings with ADRCs can be optimized. In vivo
studies will apply the combined injury model described in the Base Period.
Activities include CMC and Regulatory tasks needed for clearance of the dressing
through the 510k mechanism.

Purpose

This project is based on the understanding that existing treatments for thermal
burn injury are difficult to apply outside of a specialist burn center and that,
consequently, such treatments will be of limited value in the aftermath of a
mass casualty event involving thermal burn injury and radiation exposure.
Further, simple, easy-to-use dressings that can be applied outside of a
specialist burn center lack the efficacy of more complex, yet harder to apply,
treatment. Cytori has proposed that adding ADRCs to a simple dressing will
create a treatment that possesses the ease-of-use characteristics needed for
application outside of a specialist burn center with the efficacy of more
complex treatments. Studies to be executed within the Base Period will
demonstrate proof-of-concept for the efficacy of autologous cells in this
setting. The purpose of the studies to be executed under Option 3 is to develop
this observation into a treatment.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 22

 

--------------------------------------------------------------------------------

 

 

4.1

Technical and Project Management

4.1.1

Complete new hiring needed for execution of clinical contract activities

Execute hiring of new clinical staff needed for execution of Option 3 activities

 

Deliverable:

 

Report showing that key positions have been filled and added to contract

 

 

 

Success Criteria:

 

Positions identified during negotiations have been filled by qualified persons

 

 

 

Timing:

 

Q4, FY16

 

4.1.2

Complete new hiring needed for execution of research and development contract
activities

Execute hiring of new R&D staff needed for execution of Option 3 activities

 

Deliverable:

 

Report showing that key positions have been filled and added to contract

 

 

 

Success Criteria:

 

Positions identified during negotiations have been filled by qualified persons

 

 

 

Timing:

 

Q3, FY14

 

4.2

Non-Clinical Toxicology

Not applicable

4.3

Preclinical Tasks

4.3.1

Optimization of Combined Injury: Porcine Studies

Purpose

The purpose of these studies is to perform the in vivo testing needed to develop
an easy-to-use, ADRC-based treatment for thermal burn injury in the context of
radiation exposure.

Description

These studies will use the porcine model of combined injury described above and
validated during the Base Period to evaluate the effects of variables such as
cell dose and compatibility with easy-to-use dressing candidates. The precise
variables to be evaluated will be determined by the results of studies executed
during the Base Period and will be specified in the protocol agreed to at the
onset of this Option by the Contractor and BARDA.

4.3.2

Supplemental Proof of Concept Study

Objective: To demonstrate proof of concept for use of autologous ADRCs in
enhancing healing of thermal burn injury in irradiated animals

Rationale: To confirm and extend the results of

Approach: Conditions defined in the studies described in WBS 1.3 for the Base
Period will be applied to evaluate healing when ADRCs are delivered in
conjunction with a dressing or at the time of split thickness skin graft
application.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 23

 

--------------------------------------------------------------------------------

 

Description

Animals receiving combined radiation and thermal burn injury induced according
to parameters optimized in the studies described above will receive austere care
comprising delayed escharectomy (for example, at three days after injury) and
application of a meshed autologous STSG at a suitable period after initial
treatment. Autologous ADRCs will be delivered either with the initial treatment
or at the time of application of the STSG. Animals will be treated with two
different dressings selected on the basis of the studies described above. ADRCs
applied at the time of the initial treatment will be applied either in
combination with the dressing, by systemic administration (for example, by
intravenous injection), or by both routes. Each arm of the study will comprise a
sufficient number of animals (for example, 4 or 5). A control group of animals
will receive a vehicle only control (no ADRCs).Healing will be evaluated at time
points selected on the basis of results obtained in the studies described above
(for example, at the time of application of the STSG and two weeks after
application of STSG). An additional time point will be added for assessment of
fibrosis and hypertrophic scarring at the treatment site to be performed a
suitable time after injury (for example, six months).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Healing Endpoint Reports: Q1, FY15

Fibrosis Endpoint Reports: Q2, FY15

 

4.3.3

Ease of Use and Cell Compatibility: Porcine Studies

4.3.3.1

Ease of Use

Objective: To evaluate ease of use of candidate dressings

Rationale: The primary obstacle to use of many current therapies following a
mass casualty event is that their handling characteristics and related
properties mean that they can be applied only by experienced burn surgeons.

Approach: Candidates will be applied to full thickness thermal burn injuries.
Users will rate handling at the time of application and assess retention of the
dressing on the wound over time.

Description

A sufficient number of animals with radiation exposure and full thickness
thermal burn injury as described under the Base Period will receive escharectomy
followed by application of the candidate dressings. Candidates will be selected
on the basis of the results of studies in the Base Period. Users will rate
parameters such as ease of handling and time required for application.
Assessment of other parameters such as retention of the dressing will be
performed at the time of dressing change and at suitable intervals over a period
of up to six weeks after application.

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q1, FY15

 

4.3.3.2

Cell Compatibility (Porcine)

Objective: To determine the compatibility of candidate dressings with porcine
ADRCs

Rationale: The product is an easy-to-use dressing that has its limited capacity
to promote healing supplemented by co-delivery with ADRCs. Thus, the dressing
must be compatible with the cells in addition to being easy to apply. This is
distinct from similar studies in which the goal was to identify dressings that
best show the ability of ADRCs to promote healing.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 24

 

--------------------------------------------------------------------------------

 

Approach: The approach to be used will mirror the in vitro studies used in WBS
1.3.1.2.1.2 of the Base Period.

Description

Studies will evaluate the compatibility of dressings with porcine ADRCs by
evaluating cell viability and the uniformity of loading (number of viable cells
per unit volume of dressing) at the time of loading and again at specified times
after loading. This will include evaluation of simple means by which the cells
can be loaded onto the dressing. Histologic evaluation will be applied at
different times after seeding to evaluate cell viability and penetration into
the material. Variables to be examined include: cell concentration, cell dose
applied per unit surface area (or volume), and loading time.

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q1, FY15

 

4.3.4

In Vivo Optimization

4.3.4.1

Efficacy Evaluation

Objective: To evaluate healing of full thickness thermal burns in irradiated
animals following treatment with an easy-to-use dressing and autologous ADRCs

Rationale: The product to be developed from this project must not only exhibit
ease of use and compatibility with ADRCs, it must also promote healing of full
thickness thermal burn injury in an irradiated animal.

Approach: The approach will mirror that used in the Base Period studies.

Description

A sufficient number of animals with radiation exposure and full thickness
thermal burn injury applied as described under the Base Period will receive
escharectomy. Animals will be divided into groups for control and treatment
arms. For example, one group will receive no treatment; one will receive
treatment with the selected dressing supplemented with ADRCs; and the third
group will be treated with the dressing without ADRCs. Animals randomized to
receive no ADRCs will be divided into two groups at the time of STSG. One of
these groups will receive ADRCs along with the STSG, the other will receive STSG
only. Healing will be assessed at appropriate time points before and after
application of STSG (for example, two weeks after escharectomy, immediately
prior to STSG and two weeks following STSG).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q3, FY15

 

4.3.4.2

Optimization of Cell Dose

Objective: To evaluate the effects of ADRC dose on healing of full thickness
thermal burns in irradiated animals following treatment with an easy-to-use
dressing and autologous ADRCs

Rationale: In order to minimize morbidity while maximizing efficacy it will be
important to assess the effects of different cell doses on healing of full
thickness thermal burn injuries in irradiated animals.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 25

 

--------------------------------------------------------------------------------

 

Approach: The approach will mirror that used in 1.3.1.5.3.1 except that the dose
of cells delivered will be varied across a suitable range.

Description

A sufficient number of animals with radiation exposure and full thickness
thermal burn injury applied as described under the Base Period will receive
escharectomy. Animals will be divided into groups for control and treatment
arms. For example, one group will receive treatment with the selected dressing
supplemented with a suitable number of ADRCs; a second group will be treated
with a substantially large dose of ADRCs; a third group will receive a
substantially lower dose of ADRCs; and a control group will be treated without
ADRCs. Healing will be assessed at appropriate time points before and after
application of STSG (for example, two weeks after escharectomy, immediately
prior to STSG and two weeks following STSG).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q1, FY16

 

4.3.4.3

Alternate Donor ADRCs

Objective: To evaluate the effects of allogeneic ADRCs on healing of full
thickness thermal burns in irradiated animals following treatment with an
easy-to-use dressing and autologous ADRCs

Rationale: Studies have shown limited immunogenicity of allogeneic ADRCs26.
While there are potential disadvantages to this approach, there are also
advantages in terms of both ConOps and the absence of effect of irradiation on
the donor cells.

Approach: The approach will mirror that used in 1.3.1.5.3.1 except that the
donor cells will be obtained from non-irradiated donor animals.

Description

A sufficient number of animals with radiation exposure and full thickness
thermal burn injury applied as described under the Base Period will receive
escharectomy. Animals will be divided into groups for control and treatment
arms. For example, one group will receive treatment with the selected dressing
supplemented with a suitable number of ADRCs; a second group will be treated
with the same dose of ADRCs obtained from a donor animals that has not been
irradiated; and a control group will be treated without ADRCs. Healing will be
assessed at appropriate time points before and after application of STSG (for
example, two weeks after escharectomy, immediately prior to STSG and two weeks
following STSG).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q1, FY16

 

4.3.4.4

Efficacy Evaluation: Timing

Objective: To evaluate the effect of timing of ADRC administration on healing of
full thickness thermal burns in irradiated animals following treatment with an
easy-to-use dressing and autologous ADRCs

Rationale: The product to be developed from this project must not only exhibit
ease of use and compatibility with ADRCs, it must also promote healing of full
thickness thermal burn injury in an irradiated animal. Timing of cell delivery
may well impact healing parameters.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 26

 

--------------------------------------------------------------------------------

 

Approach: The approach will mirror that used in the Base Period studies.

Description

A sufficient number of animals with radiation exposure and full thickness
thermal burn injury applied as described under the Base Period will receive
escharectomy. Animals will be divided into groups for control and treatment
arms. For example, one group will receive no treatment; one will receive
treatment with the selected dressing supplemented with ADRCs; and the third
group will be treated with the dressing without ADRCs. Animals randomized to
receive ADRCs will be divided into groups according to the time at which the
ADRCs are delivered.

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q4, FY16

 

4.3.4.5

Efficacy Evaluation: Route

Objective: To evaluate the effect of route of delivery of ADRC administration on
healing of full thickness thermal burns in irradiated animals following
treatment with an easy-to-use dressing and autologous ADRCs

Rationale: The product to be developed from this project must not only exhibit
ease of use and compatibility with ADRCs, it must also promote healing of full
thickness thermal burn injury in an irradiated animal. Route of cell delivery
(systemic versus local) may well impact healing parameters.

Approach: The approach will mirror that used in the Base Period studies.

Description

A sufficient number of animals with radiation exposure and full thickness
thermal burn injury applied as described under the Base Period will receive
escharectomy. Animals will be divided into groups for control and treatment
arms. For example, one group will receive no treatment; one will receive
treatment with ADRCs; and the third group will be treated with the dressing
without ADRCs. Animals randomized to receive ADRCs will be divided into groups
according to the route by which the ADRCs are delivered (intravenous, local
delivery, or both).

 

Deliverable:

 

Interim and Final Study Reports

 

 

 

Success Criteria:

 

Achieves success parameter defined in study protocol agreed to by BARDA and the
Contractor prior to initiation of studies

 

 

 

Timing:

 

Q2, FY17

 

4.3.4.6

Optimization of Combined Injury: Studies with Human Tissue and Cells

Purpose

The purpose of these studies is to perform the in vitro testing with human cells
associated with development of an easy-to-use, ADRC-based treatment for thermal
burn injury in the context of radiation exposure.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 27

 

--------------------------------------------------------------------------------

 

Description

The proof-of-concept studies to be executed during the Base Period will examine
variability of cell yield from human eschar material. Should these studies
demonstrate feasibility of eschar tissue as a source of cells, it will be
necessary to execute studies addressing parameters such as optimization of the
process for obtaining ADRCs from eschar material and loading them onto the
easy-to-use dressing. Studies will be performed on a sufficient number of
specimens of human tissue obtained following informed consent from patients with
thermal burn injury at local hospital burn centers.

 

Deliverable:

 

Interim and Final Reports

 

 

 

Success Criteria:

 

As defined in protocol

 

 

 

Timing:

 

Q4, FY14

 

4.4

Clinical Tasks

4.4.1

510k-Required Clinical

Purpose

To obtain clinical data needed for the FDA to clear the dressing with
indications for use in thermal burn injury.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 28

 

--------------------------------------------------------------------------------

 

Description

In collaboration with our Thermal Burn Consultants (for example, Drs. David
Herndon, Carl Schulman, and Meyer Tenenhaus) the Cytori clinical team will
design, execute, and complete a clinical trial of the use of the dressing in
thermal burn injury. While the precise nature of the study will, naturally,
depend on the results of data obtained in earlier studies, a general outline of
the study design is shown below (with examples of study endpoints).

 

Objectives

•   Demonstrate safety and feasibility

Test Article

Dressing

Patient Population

•   Adult or pediatric patients

•   Full-thickness or deep partial-thickness burns

•   Will undergo surgical escharectomy and skin grafting as part of burn
treatment

•   Able to provide written informed consent/assent in accordance with
Institutional Review Board (IRB) approval

Design

•   Prospective, single arm safety and feasibility study

Sample Size

30-60 patients

Clinical Centers

5-10 sites

Key Endpoints

•   Safety Endpoints

o  Adverse Events (AEs), Serious Adverse (SAEs), and Adverse Device Effects
(ADEs) listed and tabulated

o  Study wound infections (e.g., superficial burn wound infection, invasive burn
wound infection)

o  Complications associated with adipose-tissue harvest (e.g., bleeding,
infection)

o  In-hospital mortality rates (during index hospitalization)

o  Overall mortality rate

•   Feasibility / Efficacy Endpoints (formal primary and secondary efficacy
endpoints will be pre-specified when designing the Pivotal Trial)

o  Percent “take” of autologous STSG

o  Percent of wound healing by contraction or degree of contraction (percentage
of original wound size)

o  Time to wound closure

o  Post-healing skin function (e.g., scaliness, dryness, itching, perspiration,
pigmentation, elasticity, etc.)

o  Joint function (for applicable sites)

o  Investigator’s assessment of usability / ease-of-use

o  Investigator’s assessment of functional and cosmetic results

o  Patient’s assessment of functional and cosmetic results

•   Additional Assessments

o  Collection of health economic data (e.g., hospital length-of-stay, ICU
length-of-stay, resource utilization, quality-of-life measures, etc.)

Duration of Follow-up

6 months

Estimated Trial Duration

1 years

 

Deliverable:

 

Interim and Final Reports

 

 

 

Success Criteria:

 

As defined in protocol

 

 

 

Timing:

 

Q3, FY17

 

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 29

 

--------------------------------------------------------------------------------

 

4.5

Regulatory Tasks

4.5.1

510k for Dressing

Purpose

Cytori believes that there are advantages to obtaining FDA clearance of the
dressing separately from the Agency’s approval of the Celution System. In
particular, it is preferred to have an approval that does not limit use of the
Celution System in thermal burn injury to any particular dressing. For this
reason, it will be necessary to obtain separate regulatory clearance of the
dressing. The purpose of these activities is to execute the regulatory tasks
needed to obtain clearance of the dressing under the 510k mechanism.

Description

The Cytori Regulatory team will collate data and reports from studies executed
under WBS Section 1.3 and 1.6 of this Option to assemble a 510k application
package. This will be submitted to the FDA. The team will then respond to any
feedback received from the Agency.

The Cytori Regulatory Team has enormous experience in this area. The company has
previously obtained 510k clearance of 24 devices.

 

Deliverable:

 

510k Application Package

 

 

 

Success Criteria:

 

510k Clearance

 

 

 

Timing:

 

Q4, FY17

 

4.6

CMC Tasks

4.6.1

Dressing CMC Optimization

Purpose

Obtaining FDA clearance of the dressing will require data demonstrating that
manufacture of the dressing meets FDA standards associated with Chemistry,
Manufacturing, and Controls (CMC).

Description

Activities pertaining to GMP manufacturing of the dressing such as manufacturing
process development and optimization, sterilization validation,
biocompatibility, optimization of formulation, and shelf life determination. The
precise nature of these activities will be dependent upon the results of studies
executed within the Base Period. It is conceivable that certain dressing
candidates may already have all or part of these requirements and studies fully
complete. For others, the full scope of CMC may be required. This option is
based on the latter case.

 

Deliverable:

 

Interim and Final Reports

 

 

 

Success Criteria:

 

CMC Report Deemed Suitable for Inclusion in 510k Application Package

 

 

 

Timing:

 

Q3, FY17

 

 

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 30

 

--------------------------------------------------------------------------------

 

References

1.

Coleman CN, Weinstock DM, Casagrande R, Hick JL, Bader JL, Chang F et al. Triage
and treatment tools for use in a scarce resources-crisis standards of care
setting after a nuclear detonation. Disaster medicine and public health
preparedness 2011; 5 Suppl 1: S111-21.

2.

Chan QE, Harvey JG, Graf NS, Godfrey C, Holland AJ. The correlation between time
to skin grafting and hypertrophic scarring following an acute contact burn in a
porcine model. Journal of burn care & research : official publication of the
American Burn Association 2012; 33(2): e43-8.

3.

Singer AJ, Hirth D, McClain SA, Crawford L, Lin F, Clark RA. Validation of a
vertical progression porcine burn model. Journal of burn care & research :
official publication of the American Burn Association 2011; 32(6): 638-46.

4.

Branski LK, Mittermayr R, Herndon DN, Norbury WB, Masters OE, Hofmann M et al. A
porcine model of full-thickness burn, excision and skin autografting. Burns
2008; 34(8): 1119-27.

5.

Wang X, Kimble RM. A review on porcine burn and scar models and their relevance
to humans. Wound Pract. & Res. 2010; 18(1): 41-49.

6.

Colby C, Chang Q, Fuchimoto Y, Ferrara V, Murphy M, Sackstein R et
al.Cytokine-mobilized peripheral blood progenitor cells for allogeneic
reconstitution of miniature swine. Transplantation 2000; 69(1): 135-40.

7.

Pennington LR, Sakamoto K, Popitz-Bergez FA, Pescovitz MD, McDonough MA,
MacVittie TJ et al. Bone marrow transplantation in miniature swine. I.
Development of the model. Transplantation 1988; 45(1): 21-6.

8.

Hadad I, Johnstone BH, Brabham JG, Blanton MW, Rogers PI, Fellers C et al.
Development of a porcine delayed wound-healing model and its use in testing a
novel cell-based therapy. Int.J.Radiat.Oncol.Biol.Phys. 2010; 78(3):888-896.

9.

Singer AJ, Berruti L, Thode HC, Jr., McClain SA. Standardized burn model using a
multiparametric histologic analysis of burn depth. Academic emergency medicine :
official journal of the Society for Academic Emergency Medicine 2000; 7(1): 1-6.

10.

Shevchenko RV, James SL, James SE. A review of tissue-engineered skin
bioconstructs available for skin reconstruction. J R Soc Interface 2010;
7(43):229-58.

11.

Costagliola M, Agrosi M. Second-degree burns: a comparative, multicenter,
randomized trial of hyaluronic acid plus silver sulfadiazine vs. silver
sulfadiazine alone. Curr Med Res Opin 2005; 21(8): 1235-40.

12.

Myers SR, Partha VN, Soranzo C, Price RD, Navsaria HA. Hyalomatrix: a temporary
epidermal barrier, hyaluronan delivery, and neodermis induction system for
keratinocyte stem cell therapy. Tissue Eng 2007; 13(11): 2733-41.

13.

Gravante G, Delogu D, Giordan N, Morano G, Montone A, Esposito G. The use of
Hyalomatrix PA in the treatment of deep partial-thickness burns. Journal of burn
care & research : official publication of the American Burn Association 2007;
28(2): 269-74.

14.

Bettinger D, Gore D, Humphries Y. Evaluation of calcium alginate for skin graft
donor sites. J Burn Care Rehabil 1995; 16(1): 59-61.

15.

Gore DC. Utility of acellular allograft dermis in the care of elderly burn
patients. J Surg Res 2005; 125(1): 37-41.

16.

Ganey T, Hutton WC, Moseley T, Hedrick M, Meisel HJ. Intervertebral disc repair
using adipose tissue-derived stem and regenerative cells: experiments in a
canine model. Spine (Phila Pa 1976.) 2009; 34(21): 2297-2304.

17.

Nambu M, Ishihara M, Kishimoto S, Yanagibayashi S, Yamamoto N, Azuma R et al.
Stimulatory Effect of Autologous Adipose Tissue-Derived Stromal Cells in an
Atelocollagen Matrix on Wound Healing in Diabetic db/db Mice. Journal of tissue
engineering 2011; 2011: 158105.

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 31

 

--------------------------------------------------------------------------------

 

18.

Hemmrich K, von Heimburg D, Rendchen R, Di Bartolo C, Milella E, Pallua
N.Implantation of preadipocyte-loaded hyaluronic acid-based scaffolds into nude
mice to evaluate potential for soft tissue engineering. Biomaterials 2005;
26(34): 7025-7037.

19.

Wu X, Black L, Santacana-Laffitte G, Patrick CW, Jr. Preparation and assessment
of glutaraldehyde-crosslinked collagen-chitosan hydrogels for adipose tissue
engineering. J Biomed Mater Res A 2007; 81(1): 59-65.

20.

Premaratne GU, Ma LP, Fujita M, Lin X, Bollano E, Fu M. Stromal vascular
fraction transplantation as an alternative therapy for ischemic heart failure:
anti-inflammatory role. J Cardiothorac Surg 2011; 6: 43.

21.

Natesan S, Wrice NL, Baer DG, Christy RJ. Debrided skin as a source of
autologous stem cells for wound repair. Stem Cells 2011; 29(8): 1219-1230.

22.

van der Veen VC, Vlig M, van Milligen FJ, de Vries SI, Middelkoop E, Ulrich MM.
Stem Cells in Burn Eschar. Cell Transplant 2011.

23.

Chan RK, Zamora DO, Wrice NL, Baer DG, Renz EM, Christy RJ et al. Development of
a Vascularized Skin Construct Using Adipose-Derived Stem Cells from Debrided
Burned Skin. Stem cells international 2012; 2012: 841203.

24.

Fraser JK, Wulur I, Alfonso Z, Zhu M, Wheeler ES. Differences in stem and
progenitor cell yield in different subcutaneous adipose tissue depots.
Cytotherapy 2007; 9(5): 459-467.

25.

Vaccaro DE, Yang M, Weinberg JS, Reinhardt CP, Groman EV. Cell tracking using
nanoparticles. Journal of cardiovascular translational research 2008;1(3):
217-20.

26.

McIntosh K, Zvonic S, Garrett S, Mitchell JB, Floyd ZE, Hammill L et al. The
immunogenicity of human adipose-derived cells: temporal changes in vitro. Stem
Cells 2006; 24(5): 1246-1253.

 

 

HHSO100201200008C

Cytori Therapeutics, Inc.

November 25, 2014

 

Page 32

 